NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30138

                Plaintiff-Appellee,             D.C. No.
                                                1:16-cr-00103-SPW-1
 v.

TERRANCE TYRELL EDWARDS,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted December 7, 2020**
                              Seattle, Washington

Before: McKEOWN and WATFORD, Circuit Judges, and ROTHSTEIN,***
District Judge.

      Terrance Edwards challenges the validity of his convictions related to sex

trafficking. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Barbara Jacobs Rothstein, United States District Judge
for the Western District of Washington, sitting by designation.
                                                                            Page 2 of 5

      1. The district court did not commit plain error by instructing the jury that

the use of the internet, a cell phone, or a hotel room necessarily has at least a de

minimis effect on interstate commerce, as required for conviction under 18 U.S.C.

§ 1591(a). Even if the instruction was erroneous, the error did not affect Edwards’

substantial rights. The jury heard evidence that Edwards traveled between multiple

states in connection with his sex trafficking activities, and that as he did so, he

booked hotels in which his victims worked and used his cell phone and computer

to post ads for their services on the internet. Edwards has therefore not established

a reasonable probability that the alleged error affected the outcome of his trial. For

the same reason, we reject Edwards’ sufficiency of the evidence challenge to this

element of the offense. The jury heard more than adequate evidence to find at least

a de minimis effect on interstate commerce. See, e.g., United States v. Sutcliffe,

505 F.3d 944, 952–53 (9th Cir. 2007); United States v. Dela Cruz, 358 F.3d 623,

625 (9th Cir. 2004).

      2. Rehaif v. United States, 139 S. Ct. 2191 (2019), is not clearly

irreconcilable with our prior decision in United States v. Taylor, 239 F.3d 994 (9th

Cir. 2001). Taylor held that a conviction for sex trafficking a minor, 18 U.S.C.

§ 2423(a), does not require the defendant to know the victim’s age. Taylor, 239

F.3d at 997. Although Rehaif states that the term “knowingly” is “normally read”

to apply to each element of a crime, Rehaif does not present this principle as a
                                                                           Page 3 of 5

hard-and-fast rule—let alone a rule that courts must follow even when there are

good reasons not to, as we held in Taylor for § 2423(a). See Rehaif, 139 S. Ct. at

2196. Taylor remains binding precedent.

      3. The district court did not commit plain error in its instructions to the jury

regarding the definition of an “attempt.” Although the instructions regarding

obstruction of a sex trafficking investigation, 18 U.S.C. § 1591(d), and tampering

with a witness, 18 U.S.C. § 1512(b)(1), did not require a finding that the defendant

took a “substantial step” towards the culpable acts, any error in these instructions

did not affect Edwards’ substantial rights. The jury heard extensive evidence that

after his arrest, Edwards contacted multiple victims by phone and Facebook to try

to stop them from cooperating with law enforcement. Given this evidence,

Edwards has not established a reasonable probability that the alleged error affected

the outcome of his trial.

      4. With respect to Edwards’ conviction for interstate sex trafficking, 18

U.S.C. § 2421(a), sufficient evidence supports the jury’s finding that Edwards

transported victim A.T. across state lines. Transportation under § 2421(a) does not

require that the defendant operate the vehicle that transports the victim, or even

that the defendant accompany the victim; it requires only that the defendant

arrange the trip. See Taylor, 239 F.3d at 996–97. The jury heard testimony that

Edwards rode in a car with A.T. from Washington to Montana and that this trip
                                                                           Page 4 of 5

was arranged by Edwards for the purpose of engaging A.T. in prostitution. This

evidence was sufficient for the jury to find that Edwards transported A.T. under

§ 2421(a).

      5. Edwards has waived his right to challenge trial venue with respect to the

count for distribution of marijuana because he did not raise this issue until after the

jury reached a guilty verdict. See United States v. Powell, 498 F.2d 890, 891–92

(9th Cir. 1974).

      6. The district court did not commit plain error by admitting into evidence

Facebook messages between Edwards and victim S.E., as any error in admitting

these messages did not affect Edwards’ substantial rights. With respect to

Edwards’ message to S.E., even though S.E. was not named in the counts for

obstruction and tampering, there was ample evidence of similar conduct towards

the named victims, as noted above. With respect to S.E.’s reply, although S.E.’s

message may have been hearsay, S.E. was subject to cross-examination about its

contents. S.E. also testified at length about Edwards’ psychological and physical

abuse, describing in detail many of the same facts referred to in S.E.’s message.

Given this testimony, Edwards has not shown a reasonable probability that

admission of S.E.’s reply affected the outcome of his trial.

      7. The district court did not abuse its discretion in admitting into evidence

Edwards’ prior conviction for promoting prostitution. Edwards argued in his
                                                                            Page 5 of 5

defense that he was helping his victims run their own, non-sexual escort services

for their benefit. The trial court properly applied Rule 404(b) of the Federal Rules

of Evidence and decided that the prior conviction was probative of his intent to

commit the charged crimes.

      Evidence of Edwards’ prior charge for failure to register as a sexual or

violent offender was introduced inadvertently on the same document that presented

Edwards’ prior conviction. The government concedes that evidence of the prior

charge should not have been admitted. However, the prior charge was not

mentioned in Edwards’ motions in limine, and Edwards did not object to this

evidence at trial. Admission of this evidence did not affect Edwards’ substantial

rights. Neither side ever referred to the prior charge during the trial, and there is

no indication in the record that it factored into the jury’s deliberations. Thus,

Edwards has not shown a reasonable probability that this error affected the

outcome of his trial.

      AFFIRMED.